Citation Nr: 1113879	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  01-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a pelvis disorder.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right arm disorder.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left arm disorder.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for a temporomandibular joint disorder.

11.  Entitlement to service connection for a right and left elbow disorder.

12.  Entitlement to a disability rating greater than 10 percent for service-connected bilateral pes planus.

13.  Entitlement to a disability rating greater than 10 percent for chondromalacia of the right knee.

14.  Entitlement to a disability rating greater than 10 percent for chondromalacia of the left knee.

15.  Entitlement to a compensable disability rating for bilateral anterior compartment fasciotomies.

16.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant, T. M., and J. M. 


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1977 and from September 1979 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In February 2009, the Veteran, T. M., and J. M., testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the issues on appeal had previously included service connection for posttraumatic stress disorder (PTSD).  However, in a November 2009 Appellant's Brief In Support Of Claims, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to service connection for PTSD.  As such, the issue is no longer on appeal before the Board.

In correspondence dated in January 2008 and May 2008, the Veteran appears to raise the issues of clear and unmistakable error (CUE) in RO decisions which denied service connection for psychiatric, low back, and neck disorders.  The RO has not yet adjudicated these additional claims.  The issues are, therefore, referred to the RO for appropriate action.  See 38 C.F.R. § 20.200 (2010).

The Veteran, in pertinent part, seeks service connection for a psychiatric disorder, low back disorder, pelvis disorder, right arm disorder, left arm disorder, and neck disorder.  These issues were previously finally denied by the RO, and the Veteran did not appeal the decisions.  In order for VA to review the merits of the claims, the Veteran must submit new and material evidence.  The Board is required to address this issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues have been captioned as set forth above.

The issues of service connection for a psychiatric disorder, low back disorder, pelvis disorder, right arm disorder, left arm disorder, neck disorder, hypertension, right ankle disorder, headaches, right and left elbow disorders, and temporomandibular joint disorder; and an increased disability rating for chondromalacia of the right and left knees, pes planus, and bilateral anterior compartment fasciotomies are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  Additionally, as the issue of entitlement to a TDIU is inextricably intertwined with the other issues on appeal, the issue will be held in abeyance pending the completion of the REMAND.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied by the Board in January 1987; and in November 1998, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder.  The Veteran did not perfect a substantive appeal.

2.  Evidence received since the November 1998 RO decision that determined new and material evidence had not been received to reopen the previously denied claim of service connection for a psychiatric disorder is so significant that it must be considered in order to fairly decide the merits of the claim.

3.  Service connection for a low back disorder was denied by the Board in January 1987; and in October 1990, September 1997, and November 1998, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a low back disorder.  The Veteran did not perfect a substantive appeal.

4.  Evidence received since the November 1998 RO decision that determined new and material evidence had not been received to reopen the previously denied claim of service connection for a low back disorder is so significant that it must be considered in order to fairly decide the merits of the claim.

5.  Service connection for a pelvis disorder was denied by the RO in November 1998; and the Veteran did not perfect a substantive appeal.

6.  Evidence received since the November 1998 RO decision denying entitlement to service connection for a pelvis disorder is so significant that it must be considered in order to fairly decide the merits of the claim.

7.  Service connection for a right and left arm disorder was denied by the RO in November 1998; and the Veteran did not perfect a substantive appeal.

8.  Evidence received since the November 1998 RO decision denying entitlement to service connection for a right and left arm disorder is so significant that it must be considered in order to fairly decide the merits of the claim.

9.  Service connection for a neck disorder was denied by the Board in January 1987; and in November 1998, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a neck disorder.  The Veteran did not perfect a substantive appeal.

10.  Evidence submitted since the November 1998 RO decision denying entitlement to service connection for a neck disorder relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision that determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1998).

2.  Additional evidence received since the November 1998 rating decision is new and material, and the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The November 1998 rating decision that determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1998).

4.  Additional evidence received since the November 1998 rating decision is new and material, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

5.  The November 1998 rating decision that denied service connection for a pelvis  disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1998).

6.  Additional evidence received since the November 1998 rating decision is new and material, and the claim of entitlement to service connection for a pelvis disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

7.  The November 1998 rating decision that denied entitlement to service connection for a right and left arm disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1998).

8.  Additional evidence received since the November 1998 rating decision is new and material, and the claim of entitlement to service connection for a right and left arm disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

9.  The November 1998 rating decision that determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a neck disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

10.  The additional evidence received since the November 1998 rating decision that determined new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a neck disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

In this decision, the Board reopens the Veteran's claims for service connection for a psychiatric disorder, a low back disorder, a pelvis disorder, a right and left arm disorder, and a neck disorder, and remands each for further development.  Because the claims have been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  For this reason, no further discussion of VA's duties to notify and assist is required.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for a psychosis and arthritis may be established based upon a legal presumption by showing that either is manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

Service connection may be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Reopening Previously Denied Service Connection Claims

Unappealed rating decisions of the RO become final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim on the merits.  38 U.S.C.A. § 5108; See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As defined by the regulation in effect when the Veteran filed his application to reopen his claims with regard to the issues of service connection for a psychiatric disorder, a low back disorder, a pelvis disorder, and a right and left arm disorder, new and material evidence means evidence not previously submitted to agency decision makers, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

There was no requirement, however, that in order to reopen a claim, the new evidence, when viewed in the context of all the evidence, both new and old, created a reasonable possibility that the outcome of the case on the merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard for determining whether new and material evidence had been submitted sufficient to reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal Circuit, reviewing the history of former section 38 C.F.R. § 3.156(a), including comments by the Secretary submitted at the time the regulation was proposed, concluded that the definition emphasized the importance of a complete record rather than a showing that the evidence would warrant a revision of a previous decision.  Id. at 1363.

In this regard, the amendment to 38 C.F.R. § 3.156(a), was effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended definition of new and material evidence, codified at 38 C.F.R. § 3.156(a), is not liberalizing and applies only to claims to reopen a finally decided claim received on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not apply to the Veteran's request to reopen the claims of entitlement to service connection for a psychiatric disorder, a low back disorder, a pelvis disorder, a right and left arm disorder, because the Veteran filed each with the RO prior to August 29, 2001.

As to the issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a neck disorder, as the Veteran filed his claim to reopen that issue in September 2007, the amended criteria are to be applied.  In this regard, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  As noted under the prior criteria, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus, 3 Vet. App. at 513.

Psychiatric Disorder

In a decision by the Board dated in January 1987, the Veteran's claim of entitlement to service connection for a psychiatric disorder was denied.  Thereafter, in November 1998, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder.  At the time of that decision, the evidence of record included the Veteran's service treatment records and post-service VA and private medical treatment records.

The Veteran's service treatment records from his first period of service were negative of any symptoms associated with a psychiatric disorder.  

Following his first period of active service, VA hospital treatment records dated from May 1978 to July 1978 show treatment for neurosis with anxiety state.

Service treatment records from his second period of active service show that in July 1981, the Veteran was said to have depression, primarily in reaction to his long standing physical problem.  A chronological record of medical care dated in August 1981 shows that it was indicated that the Veteran did not have psychological findings related to injury.  On a report of medical history dated in May 1983, the Veteran indicated that he did not know whether he had depression or excessive worry.  In January 1984, he was assessed with reactive depression to longstanding chronic pain.  In February 1984, he was treated for moderately severe depression.  A private medical record from P. D. M., D.O., dated in February 1984 shows that the Veteran was said to have moderate depressive illness secondary to severe pain resulting from bilateral fasciotomy secondary to traumatic anterior tibial compartment syndrome.

The Board in January 1987, and the RO in November 1998, determined that the evidence of record had not shown that the Veteran had a psychiatric disorder that was manifested as a result of his period of active service.

The additional evidence of record since the November 1998 RO rating decision shows a private medical record from K. P. R., M.D., dated in July 2000 in which the Veteran was diagnosed with pain disorder associated with both psychological factors and a chronic general medical condition.  A VA medical record dated in October 2000 shows an assessment of recurrent major depressive disorder, moderate in severity; and anxiety disorder, not otherwise specified.

A private medical record from C. C. B., Jr., M.D., dated in December 2000 shows that the Veteran was said to have developed problems with anxiety and depression while in service in 1974 and 1984.  Dr. B. added that problem was definitely service-related and getting worse with time.

A private medical record from Baylor Medical Center dated in March 2001 shows that the Veteran was diagnosed with severe situational depression with adjustment reaction.

A private medical record from Dr. B., dated in June 2001, shows that following a review of the Veteran's VA records, Dr. B. concluded that that the Veteran had problems with anxiety and depression which were service-connected.

A VA mental disorders examination report dated in December 2001, shows a diagnosis of cloudiness of consciousness with regard to medication side effect; and mild to moderate major depression.

 A VA medical record dated in May 2008 shows that the Veteran was said to have been treated for a long history of major depression and anxiety disorder.

Additionally, in May 2008, the Veteran testified at a personal hearing over which a decision review officer of the RO presided.  The Veteran and his spouse described that he was treated for a psychiatric disorder in service while stationed at Fort Carson and Fort Lewis.  They added that the Veteran has been experiencing a continuity of symptomatology since service.

In light of the foregoing testimony, coupled with the additional private medical records from Dr. B. in which it was indicated that the Veteran had problems with anxiety and depression which was service-connected, the Board finds that this additional evidence bears directly and substantially upon the specific matter under consideration.  Moreover, this evidence is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of entitlement to service connection for a psychiatric disorder.  Having determined that new and material evidence has been added to the record, the Veteran's claim is reopened.

Low Back Disorder

In a decision by the Board dated in January 1987, the Veteran's claim of entitlement to service connection for a low back disorder was denied.  Thereafter, in October 1990, September 1997, and November 1998, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a low back disorder.  At the time of the November 1998 decision, the evidence of record included the Veteran's service treatment records and post-service VA and private medical treatment records.

The Veteran's service treatment records from his first period of service show that in January 1975, the Veteran, in pertinent part, reported low back pain and tingling in his legs.  The diagnosis was sprain vastis lateralis with myositis, doubt neoplasia.

In June 1976, the Veteran was treated, in pertinent part, for low back pain.  The diagnosis was low back pain.

Following his first period of active service, VA outpatient treatment records dated from May 1978 to July 1978 show that the Veteran reported a two to three year history of continued low back pain.  The assessment was multiple somatic complaints, probable functional overlay.

Service treatment records from his second period of active service show that in March 1982, the Veteran reported pain in his back following a motor vehicle accident.  X-rays taken showed that the lumbosacral spine was normal.  In January 1984, the Veteran reported low back pain after lifting boxes of wood.  The assessment was low back stain.  The Veteran was placed on physical profile for two days.  Later in January 1984, the Veteran continued to report low back pain.

Following service, a VA examination report dated in November 1978 showed that there was normal range of motion of this lumbar spine.

A VA examination report dated in February 1986 shows that the Veteran reported having low back pain as early as his basic training at Fort Wood in 1974, wherein his instructor had pushed on his shoulders while he had been trying to do sit-ups.  He added that his symptoms had been aggravated by a motor vehicle accident when the truck he was riding in was rear-ended by an 18 wheeler freight truck in 1981.  The diagnosis was history of musculoligamentous sprain, lumbosacral spine, with residual low back pain, essentially normal to examination at the present time with no significant impairment of function.

The Board in January 1987 determined that the current low back pain without significant impairment of function was not shown to be associated with the inservice low back strain which was deemed to be acute and transitory.  

A private electrodiagnostic report from L. C., M.D., dated in July 1989, shows that the Veteran was shown to have no electrical evidence to indicate left lumbosacral radiculopathy.  There was electrical evidence of neuropathy of the left tibial nerve and the left common peroneal nerve.

Thereafter, a private medical record from the Neuro-Skeletal Center dated in February 1990 shows that the Veteran was said to have sustained an injury in May 1989.  The diagnosis was low back pain.  

A VA examination report dated in August 1990 shows that the Veteran reported injuring his back during basic training and again in a motor vehicle accident during his period of active service.  He described a history of chronic low back pain.  The assessment was muscular back strain.

In October 1990, the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a low back disorder.

Thereafter, private outpatient treatment records dated from September 1990 to September 1991 show intermittent treatment for symptoms associated with low back pain.  The Veteran continued to report a history of symptoms since service.

A private medical record from J. M. W., M.D., dated in March 1991, shows that the Veteran was being treated for back pain which were said to be remotely related to a motor vehicle accident while in service.

In April 1992, the Veteran failed to report to a scheduled VA examination.  

In September 1997, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for a low back disorder, lending little probative value to Dr. W's opinion in light of the Veteran's failure to report for a subsequent VA examination.

In November 1998, the RO determined that new and material evidence had not been submitted to reopen the matter, concluding that treatment records had not shown service incurrence of the low back disorder.

The additional evidence of record since the November 1998 RO rating decision includes a VA outpatient treatment record dated in September 1999 which shows continued reported low back pain which was not getting any better.

The December 2000 private medical record from Dr. B. shows that the Veteran was said to have developed degenerative arthritis in the back while in service from 1974 to 1984.  Dr. B. added that the problem was definitely service-related and getting worse with time.

A private consultation report from the Baylor Medical Center in Gapland dated in March 2001 shows that the Veteran reported back pain.  He provided a history consistent with that set forth above.   The diagnosis, in pertinent part, was chronic low back pain, most likely due to a degenerative process.

The June 2001 private medical record from Dr. B., shows that following a review of the Veteran's VA records, Dr. B. concluded that the Veteran had problems with chronic degenerative arthritis of the back which developed while he was in service between 1974 and 1984.

A VA spine examination report dated in December 2001 shows that the Veteran provided a history of the 1974 and 1982 inservice injuries, with continued symptomatology since then.  The impression, in pertinent part, was chronic  lumbosacral strain, minimal symptoms, minimal progression, and minimal disability with history of bulging disc of L5/S1.

A VA spine examination report dated in February 2008 shows that the Veteran reported a history of low back symptoms stemming from the 1982 in-service motor vehicle accident.  Diagnostic testing revealed focal disc protrusions at both L4-L5 and L5-S1 with compression of the nerve root sleeves of the left L5 and right S1 nerve roots, and widely patent neural foramina at all levels in the lumbar spine.

In May 2008, the Veteran testified at a personal hearing over which a decision review officer of the RO presided.  The Veteran and his spouse described a history consistent with that he had previously reported.  He asserted that he injured his low back during basic training, and then again in a motor vehicle accident during his second period of active service.  They added that the Veteran has been experiencing a continuity of symptomatology since service.

In light of the foregoing testimony, coupled with the additional private medical records from Dr. B. in which it was indicated that the Veteran had a back disorder which was service-connected, the Board finds that this additional evidence bears directly and substantially upon the specific matter under consideration.  Moreover, this evidence is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a low back disorder.  Having determined that new and material evidence has been added to the record, the Veteran's claim of service connection for a low back disorder is reopened.

Pelvis Disorder

In a decision by the Board dated in November 1998, the Veteran's claim of entitlement to service connection for a hip disorder, to include as secondary to the service-connected bilateral anterior compartment fasciotomies was denied.  At the time of that decision, the evidence of record included the Veteran's service treatment records and post-service VA and private medical treatment records.

The Veteran's service treatment records from his first period of service show that in January 1975, the Veteran, in pertinent part, reported left hip pain.  The diagnosis was sprain vastis lateralis with myositis, doubt neoplasia.

In March 1975, the Veteran was treated for left hip pain of unknown etiology.  It was noted that he had injured his left leg during basic training.  The diagnosis was vastus lateralis sprain.

Following his first period of active service, a VA outpatient treatment record dated in June 1978 shows that the Veteran reported pain in his hips with movement.  The assessment was multiple somatic complaints, probable functional overlay.

A service treatment record from his second period of active service dated in August 1982 shows that the Veteran reported a two day history of soreness and body aches from his hips to his feet.
In its November 1998 decision, the RO determined that there was no evidence of a current hip disorder, and therefore, no evidence of a secondary relationship between the service-connected anterior compartment fasciotomies and the asserted hip disorder.

The additional evidence of record received since the November 1998 RO rating decision includes VA outpatient treatment records dated from November 2007 to December 2008 which shows that the Veteran was treated for reported bilateral sharp pain within the hip joint, which was intermittent and said to be an eight on a scale of 10 in severity.  Assessments included possible bilateral degenerative joint disease of the hips.

During his February 2009 hearing, the Veteran indicated that he first injured his pelvis in basic training in 1974 while doing sit-ups, when pushed by his drill sergeant from behind.  He described that he was treated in the infirmary, but that his symptoms continued to get worse.  He further indicated that he reinjured the pelvis in a motor vehicle accident in 1982 while in service at Fort Greely, Alaska.  He noted that he had been put on limited profile as a result.  He added that he was currently seeing Dr. L., a chiropractor, for treatment.  

In light of the foregoing testimony, coupled with the additional VA outpatient treatment record in which it was demonstrated that the Veteran had a current pelvis disorder, the Board finds that this additional evidence bears directly and substantially upon the specific matter under consideration.  Moreover, this evidence is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a pelvis disorder.   Having determined that new and material evidence has been added to the record, the Veteran's claim is reopened.

Right and Left Arm Disorders

In a decision by the Board dated in October 1990, the Veteran's claim of entitlement to service connection for a right and left arm disorder was denied.   The RO determined that there was no evidence of a right and left arm disorder in service, and that there was no evidence linking a current disability to service.  Thereafter, in  November 1998, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a right and left arm disorder.  At the time of the November 1998 decision, the evidence of record included the Veteran's service treatment records and post-service VA and private medical treatment records.

The Veteran's service treatment records from his first period of service show that in July 1977, the Veteran reported right arm and bicep pain.  He described having strained a muscle.  There was no diagnosis given.

Subsequent to service, a private medical record from A. M. K., M.D., dated in September 1998, shows that the Veteran underwent electromyographic testing  which revealed diffuse C5-T1 cervical radiculopathy, but no evidence to suggest left carpal tunnel neuropathy, ulnar nerve neuropathy, or thoracic outlet neuropathy.

The additional relevant evidence of record received since the November 1998 RO rating decision includes the Veteran's May 2008 testimony during which he described that he began having radiating arm pain following both the basic training incident in 1974 while doing sit-ups, when pushed by his drill sergeant from behind, and the 1982 motor vehicle accident at Fort Greely, Alaska, during his second period of active service.  He and his spouse added that he had been experiencing a continuity of symptomatology since service.

During his February 2009 hearing, the Veteran reiterated that he first experienced symptoms associated with his right and left arms during basic training in 1974 while doing sit-ups, when pushed by his drill sergeant from behind.  He further indicated that the symptoms were aggravated in the 1982 motor vehicle accident in at Fort Greely, Alaska.  He described the symptoms as pain and numbness radiating from the neck area.  He added that he was currently being treated by a chiropractor.  

The Board finds that the Veteran's testimony in May 2008 and February 2009 is competent regarding features or symptoms of the injuries asserted as the features or symptoms are within his personal knowledge and observations.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  VA is required to give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Davidson, 581 F.3d at 1316.  In light of the foregoing testimony, the Board finds that this additional evidence bears directly and substantially upon the specific matter under consideration.  Moreover, this evidence is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's service connection claim.   Having determined that new and material evidence has been added to the record, the Veteran's claim of entitlement to service connection for a right and left arm disorder is reopened.

Neck Disorder

In a decision by the Board dated in January 1987, the Veteran's claim of entitlement to service connection for a neck disorder was denied.  Thereafter, in November 1990 and November 1998, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a neck disorder.  At the time of the November 1998 decision, the evidence of record included the Veteran's service treatment records and post-service VA and private medical treatment records.

The Veteran's service treatment records from his first period of service do not show treatment specifically for symptoms associated with a neck disorder.

Following his first period of active service, VA outpatient treatment record dated from May 1978 to July 1978 show that the Veteran, in pertinent part, reported a two to three year history of neck pain.  The assessment was multiple somatic complaints, probable functional overlay.

Following service, a VA examination report dated in February 1986 showed that the Veteran reported a history consistent with that as set forth above.  The diagnosis was history of musculoskeletal sprain, lumbosacral spine and neck, with residual mild neck and low back pain.  He was essentially normal to examination at the present time, with no significant impairment of function.

The Board in January 1987 determined that the asserted neck disorder was without significant impairment of function and not shown to be associated with his period of active service. 

A private medical record from D. W. C., M.D., dated in July 1989, shows that the Veteran was diagnosed with cervical radiculopathy on left C5-8 and left carpal tunnel.

A VA examination report dated in August 1990 shows that the Veteran reported experiencing neck pain after injuring his back during basic training and again in a motor vehicle accident during his period of active service.  He described a history of chronic low back pain.  The assessment was muscular back strain.

In November 1990, the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a neck disorder.  The RO determined that the evidence had not shown chronic disability involving the neck.

Thereafter, private outpatient treatment records dated from September 1990 to September 1991 show intermittent treatment for symptoms associated with neck pain.  The Veteran continued to report a history of symptoms since service.

A private medical record from J. M. W., M.D., dated March 1991, shows that the Veteran was said to have degenerative changes in the back remotely related to a motor vehicle accident while in the service.  The diagnosis was causalgia in the right arm related to disuse and guarding because of neuritis and pain in the neck.

A private medical record from A. M. K., M.D., dated in September 1998, shows that the Veteran underwent electromyographic testing which revealed diffuse C5-T1 cervical radiculopathy, but no evidence to suggest left carpal tunnel neuropathy, ulnar nerve neuropathy, or thoracic outlet neuropathy.

In November 1998, the RO determined that new and material evidence had not been submitted to reopen the claim, concluding that treatment records had not shown service incurrence of the neck disorder.

The additional evidence of record since the November 1998 RO rating decision includes the December 2000 private medical record from Dr. B. showing that the Veteran was said to have developed degenerative arthritis in the neck while in service from 1974 to 1984.  Dr. B. added that problem was definitely service-related and getting worse with time.

A private consultation report from the Baylor Medical Center in Gapland dated in March 2001 shows that the Veteran reported neck pain.  He provided a history consistent with that set forth above.   The diagnosis, in pertinent part, was cervical myofascial pain with cervical disk impingement in the C7 through T1 area, and right upper extremity radiculopathy.

The June 2001 private medical record from Dr. B., shows that following a review of the Veteran's VA records, Dr. B. concluded that the Veteran had problems with chronic degenerative arthritis of the neck which developed while he was in service between 1974 and 1984.

A VA spine examination report dated in December 2001 shows that the Veteran provided a history of the 1974 and 1982 inservice injuries, with continued symptomatology since then.  The impression, in pertinent part, was chronic  cervical muscle strain with a history of compression fracture and bulging disc from 1982 with associated diminished sensation of the ulnar distribution of both arms; minimal symptoms, slight progression, minimal disability.

A VA spine examination report dated in February 2008 shows that the Veteran reported a history of neck symptoms stemming from the 1982 inservice motor vehicle accident.  The impression was degenerative disc disease of the cervical spine with neck pain, central canal stenosis at C5-6; moderate disability with progression.  Electromyography was suggestive of right cubital tunnel syndrome.  

 During his May 2008 personal hearing, the Veteran and his spouse described that he injured his neck during basic training, and then again in a motor vehicle accident during his second period of active service.  They added that the Veteran has been experiencing a continuity of symptomatology since service.

In light of the foregoing testimony, coupled with the additional private medical records from Dr. B. in which it was indicated that the Veteran had a neck disorder which was service-connected, the Board finds that this additional evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a neck disorder. The additional medical evidence of record since the November 1998 RO decision suggests an inservice history of a neck injury, and the possibility that the Veteran's current cervical symptomatology was manifested as a result of his period of active service.  Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a pelvis disorder is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right and left arm disorder is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a neck disorder is reopened, and to this extent only the appeal is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of entitlement to service connection for a psychiatric disorder, low back disorder, pelvis disorder, right arm disorder, left arm disorder, neck disorder, hypertension, right ankle disorder, headaches, right and left elbow disorders, and temporomandibular joint disorder; an increased disability rating for chondromalacia of the right and left knees, pes planus, and bilateral anterior compartment fasciotomies; and a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Initially, the Board notes that in an Appellant's Brief In Support Of Claims dated in November 2009, the Veteran's representative indicated that he was awarded Social Security Administration disability benefits in December 2003.  While it is unclear from the evidence of record for which disability the Veteran receives Social Security Disability benefits, under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199- 200 (2006).  Thus, on remand, the RO should contact the Social Security Administration and/or other appropriate Federal agency and request a complete copy of any and all adjudications and the records underlying the adjudications for Social Security Disability benefits.  If no such records exist, information to that effect should be included in the claims file.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

The Veteran also mentioned participation in the vocational rehabilitation program.  If available, these reports should be obtained and associated with the claims file as well.

Additionally, private health insurance forms from Luquette Chiropractic Clinic show that the Veteran was treated from March 2008 to February 2009 for a cervical and lumbar disorder.  The actual treatment records from the clinic have not been associated with the Veteran's claims file.  As such, on remand, the RO/AMC shall endeavor to obtain the identified private medical records from the Luquette Chiropractic Clinic.

Psychiatric disorder

As to the issue of service connection for a psychiatric disorder, the Veteran and his spouse have asserted that he was treated for a psychiatric disorder in service while stationed at Fort Carson and Fort Lewis.  They added that the Veteran has been experiencing a continuity of symptomatology since service.

VA hospital treatment records dated from May 1978 to July 1978 show treatment for neurosis with anxiety state.  Service treatment dated in July 1981 show that the Veteran had depression, primarily in reaction to his long standing physical problems.  The December 2000 and June 2001 private medical records from C. C. B., Jr., M.D., shows that the Veteran was said to have developed problems with anxiety and depression while in service in 1974 and 1984, and that the problems were definitely service-related and getting worse with time.

The testimony of the Veteran and his spouse is competent regarding features of or symptoms associated with his psychiatric disorder as they are within their personal knowledge and observations.  VA is required to give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Layno, 6 Vet. App. at 469-70; Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316.  In light of the foregoing, the Board finds that the Veteran should be scheduled for a VA examination to obtain a medical opinion as to the etiology of the asserted psychiatric disorder.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Low Back Disorder

The Veteran and his spouse testified that he was treated for a low back disorder following a basic training injury and an inservice motor vehicle accident.  They added that the Veteran has been experiencing a continuity of symptomatology since service.

Service treatment records dated in January 1975 show low back pain and tingling in his legs, with a diagnosis of sprain vastis lateralis with myositis, doubt neoplasia.  In June 1976, he was treated diagnosed low back pain.  Following his first period of active service, from May 1978 to July 1978, he reported a two to three year history of continued low back pain and was given an assessment of multiple somatic complaints, probable functional overlay.

Service treatment records from his second period of active service dated in March 1982 show that the Veteran reported pain in his back following a motor vehicle accident.  In January 1984, he reported low back pain after lifting boxes of wood, at which time the assessment was low back stain.  

Following service, the Veteran has been diagnosed with a history of musculoligamentous sprain, lumbosacral spine, with residual low back pain; muscular back strain; degenerative arthritis in the back; and chronic lumbosacral strain.  In March 1991, J. M. W., M.D., opined that Veteran's back pain was remotely related to a motor vehicle accident while in service.  In December 2000 and June 2001, Dr. B. indicated that the Veteran developed degenerative arthritis in the back while in service from 1974 to 1984, that it was definitely service-related, and that it was getting worse with time.

The testimony of the Veteran and his spouse is competent regarding features of or symptoms associated with his low back disorder as they are within their personal knowledge and observations; and VA is required to give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Layno, 6 Vet. App. at 469-70; Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316.  In light of the foregoing, the Board finds that the Veteran should be scheduled for a VA examination to obtain a medical opinion as to the etiology of the asserted low back disorder.

Pelvis Disorder

The Veteran and his spouse testified that he was treated for a pelvis disorder following a basic training injury and an inservice motor vehicle accident.  They added that the Veteran has been experiencing a continuity of symptomatology since service.

The Veteran's service treatment records dated in January 1975 show that the Veteran reported left hip pain and was diagnosed with sprain vastis lateralis with myositis, doubt neoplasia.  In March 1975, he was treated for left hip pain of unknown etiology.  It was noted that he had injured his left leg during basic training.  The diagnosis was vastus lateralis sprain.  Following his first period of active service, in June 1978 he reported pain in his hips with movement, and assessed with multiple somatic complaints, probable functional overlay.  An August 1982 service treatment record shows that the Veteran reported a two-day history of soreness and body aches from his hips to his feet.  VA outpatient treatment records dated from November 2007 to December 2008 show reported bilateral sharp pain within the hip joint, assessed as possible bilateral degenerative joint disease of the hips.

The testimony of the Veteran and his spouse is competent regarding features of or symptoms associated with his pelvis disorder as they are within their personal knowledge and observations; and VA is required to give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Layno, 6 Vet. App. at 469-70; Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316.  In light of the foregoing, the Board finds that the Veteran should be scheduled for a VA examination to obtain a medical opinion as to the etiology of the asserted pelvis disorder.

Right and Left Arm Disorder

The Veteran and his spouse testified that he was treated for a right and left arm disorder following a basic training injury and an inservice motor vehicle accident.  They added that the Veteran has been experiencing a continuity of symptomatology since service.

A July 1977 service treatment record shows that the Veteran reported right arm and bicep pain, described as a strained muscle.  Subsequent to service, a July 1989 private medical record from D. W. C., M.D., shows a diagnosis of cervical radiculopathy on left C5-8 and left carpal tunnel.  A September 1998 medical record from A. M. K., M.D., shows diffuse C5-T1 cervical radiculopathy.  A private medical record from J. M. W., M.D., dated March 1991, shows that the Veteran was said to have degenerative changes in the back remotely related to a motor vehicle accident while in the service.  The diagnosis was causalgia in the right arm related to disuse and guarding because of neuritis and pain in the neck.  In March 2001, he was diagnosed with cervical myofascial pain with cervical disk impingement in the C7 through T1 area, and right upper extremity radiculopathy.

The testimony of the Veteran and his spouse is competent regarding features of or symptoms associated with his right and left arm disorder as they are within their personal knowledge and observations; and VA is required to give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Layno, 6 Vet. App. at 469-70; Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316.  In light of the foregoing, the Board finds that the Veteran should be scheduled for a VA examination to obtain a medical opinion as to the etiology of the asserted right and left arm disorder.

Neck Disorder

The Veteran and his spouse testified that he was treated for a neck disorder following a basic training injury and an inservice motor vehicle accident.  They added that the Veteran has been experiencing a continuity of symptomatology since service.

VA outpatient treatment records dated May 1978 to July 1978 show that the Veteran reported a two to three year history of neck pain with an assessment of multiple somatic complaints, probable functional overlay.  In February 1986, he was diagnosed with a history of musculoskeletal sprain of the neck with residual mild neck pain.  In July 1989, he was diagnosed with cervical radiculopathy on left C5-8 and left carpal tunnel.  In August 1990, he reported neck pain since service and was assessed with muscular back strain.  In March 1991, he was said to have degenerative changes in the back remotely related to a motor vehicle accident while in the service, and was diagnosis with causalgia in the right arm related to disuse and guarding because of neuritis and pain in the neck.  In March 2001, he was diagnosed with cervical myofascial pain with cervical disk impingement in the C7 through T1 area, and right upper extremity radiculopathy.  The June 2001 private medical record from Dr. B. concluded that the Veteran had problems with chronic degenerative arthritis of the neck which developed while he was in service between 1974 and 1984.

The testimony of the Veteran and his spouse is competent regarding features of or symptoms associated with his neck disorder as they are within their personal knowledge and observations; and VA is required to give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Layno, 6 Vet. App. at 469-70; Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316.  In light of the foregoing, the Board finds that the Veteran should be scheduled for a VA examination to obtain a medical opinion as to the etiology of the asserted neck disorder.

Hypertension

The Veteran asserts that he currently has hypertension that was first manifested during his period of active service.  During his February 2009 hearing, he indicated that he first had elevated blood pressure readings during his period of active service, and that his symptoms were secondary to or aggravated by his physical disabilities.  He also stated that he had been told that his symptoms were aggravated by his psychiatric disorder, which is specifically manifested by anxiety and depression.  In the present case, as the Veteran has claims for service connection for multiple musculoskeletal disorders and for a psychiatric disorder pending as a result of this Remand, the Board cannot proceed with claim of service connection for hypertension, to include as secondary to service-connected disabilities, until there has been final adjudication of the Veteran's other claims.  Thus, adjudication of the this issue will be held in abeyance pending further development and adjudication of the Veteran's remaining claims.


Right Ankle Disorder

The Veteran asserts that he currently has a right ankle disorder that was first manifested during his period of active service.  During his February 2009 hearing, he indicated that he first injured his ankle during physical training during his period of active service.  He described that the muscle had burst out of its compartment, and that he was treated in emergency sick call by a medic and then sent to a hospital.  He also asserted that his current right ankle disorder was secondary to the service-connected anterior compartment fasciotomies.  

A service treatment record dated in October 1980 shows that the Veteran reported a four month history of pain in the calves and ankles, on and off, aggravated by standing or running and relieved by rest and elevation.  Physical examination of the right ankle revealed a small nodule.  X-rays were within normal limits.  The impression was rule out varicose veins.

A VA outpatient treatment record dated in February 1999 shows that the Veteran had reported twisting his right ankle recently.  The assessment was right ankle sprain.  During a December 2001 VA examination, he reported a history of spraining the right ankle while in basic training, and that he has since had occasional twisting of the right ankle.  The impression was history of right ankle sprain with minimal symptoms and no disability.

The testimony of the Veteran is competent regarding features of or symptoms associated with his asserted current right ankle disorder as they are within his personal knowledge and observations; and VA is required to give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Layno, 6 Vet. App. at 469-70; Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316.  As there is evidence of inservice treatment of the right ankle, post-service evidence of intermittent twisting of the right ankle, and competent lay evidence of symptoms associated with a current right ankle disorder, the Board finds that the Veteran should be scheduled for a VA examination to obtain a medical opinion as to the etiology of the asserted right ankle disorder.

Headaches

The Veteran asserts that he currently has a disability manifested by headaches that is manifested as a result of his period of active service.  

A service treatment records dated in October 1974 shows that the Veteran reported headaches which had their onset while doing sit-ups.  There was no history of unconsciousness.  No relief from over-the-counter was noted.  The assessment was headaches.  In May 1983, the Veteran reported headaches associated with an assessment of bronchitis.

In the November 2009 Appellant's Brief In Support Of Claim, the Veteran's representative asserted that his headache disability was first manifested in service following an incident in which his jaw was broken while undergoing a wisdom tooth extraction during service.  He added that the headache disability was aggravated in the 1982 motor vehicle accident while stationed at Fort Greely, Alaska.  It was also suggested that medication that the Veteran takes for his service-connected disabilities also result in intermittent headaches.

In light of the Veteran's competent assertions regarding his headaches, and given the in-service reports of headaches in service, as well as the various disabilities for which the Veteran is service-connected and taking medication, the Board finds that the Veteran should be scheduled for an appropriate VA examination to obtain a medical opinion as to the etiology of his headaches.

Temporomandibular Joint Disorder

The Veteran asserts that he currently has a temporomandibular joint disability that is manifested as a result of his period of active service.

Service dental records dated in July 1975 show that the Veteran had an impaction surgically removed.  A post-service Application for Medical Benefits submitted by the Veteran in May 1978 shows that he reported having top and bottom teeth extracted in 1975 while stationed in Korea.  VA medical records dated in January 1978 and June 1978 show that the Veteran was treated for reported pain and locking of his right temporomandibular joint.  The assessment was possible myofascial pain dysfunction.  Service dental records from the Veteran's second period of service dated from December 1979 to April 1983 show significant treatment dental undergone by the Veteran.

In the November 2009 Appellant's Brief In Support Of Claim, the Veteran's representative described that while the Veteran was in service in Korea, he had gone to a civilian Korean doctor for a wisdom tooth extraction and experienced complications requiring repeated follow-up treatment during both his periods of active service.  It was also asserted that he has had continued symptoms associated with a temporomandibular joint disorder ever since.

In light of the Veteran's competent assertions regarding his temporomandibular joint disorder, and given the inservice reports of dental treatment, to include surgical tooth extractions, and the post-service treatment for reported right jaw pain and locking, the Board finds that the Veteran should be scheduled for an appropriate VA dental examination to obtain a medical opinion as to the diagnosis of and etiology of the claimed temporomandibular joint disorder.

Right and Left Elbow Disorder

The Veteran asserts that he has a current right and left elbow disorder that is manifested as a result of a basic training injury during which he was doing sit-ups when his drill sergeant pushed him from behind.  He added that he has been experiencing symptoms associated thereto ever since service.

VA outpatient treatment records dated May 1978 to July 1978 show that the Veteran reported a two to three year history of neck pain with an assessment of multiple somatic complaints, probable functional overlay.  In July 1997, the Veteran was evaluated for bilateral nerve entrapment of the elbows.  A history of bilateral elbow pain was noted.

In the November 2009 Appellant's Brief In Support Of Claim, the Veteran's representative reiterated the Veteran's assertions, to include his continued symptoms associated with a bilateral elbow disorder ever since.

In light of the foregoing, the Board finds that the Veteran should be scheduled for an appropriate VA examination to obtain a medical opinion as to the etiology of the right and left elbow disorder.

Chondromalacia of the Right and Left Knees

During the Veteran's February 2009 Travel Board hearing, the Veteran asserted that his service-connected chondromalacia of the right and left knees increased in severity since his last VA examination.  Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination  was too remote in time to adequately support the decision in an appeal for an increased rating).  VA is required to afford the Veteran a contemporaneous examination to assess the current nature, extent, and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand these issues.

Pes Planus and Anterior Compartment Fasciotomies

The Veteran is seeking a higher disability rating for his service-connected pes planus and anterior compartment fasciotomies.  As indicated above, the Veteran is receiving Social Security Administration disability benefits and records pertaining to such benefits are being obtained as a result of this Remand.  As such, the Board finds that there potentially is medical evidence of post-service treatment of the Veteran's service-connected pes planus and anterior compartment fasciotomies that have not yet been associated with his claims file.  Moreover, it has been over two years since the Veteran's most recent VA examination of the service-connected pes planus and anterior compartment fasciotomies.  As adjudication of these issues must be deferred pending receipt of any Social Security Administration records and vocational rehabilitation records, and as it has been over two years since the most recent VA examination, the Board finds that  an updated VA examination is needed to fully and fairly evaluate the Veteran's claims for an increased rating.  See Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

TDIU

As noted above, as the issue of entitlement to a TDIU is inextricably intertwined with the other issues on appeal, the TDIU issue will be held in abeyance pending the completion of the REMAND.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall make arrangements to obtain a copy of any Social Security Administration decision granting disability benefits to the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the Veteran's claims file.  All efforts to obtain these records should be fully documented in the claims file.  If no such records exist, evidence should be included in the claims file indicating as such.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  If available, the Veteran's vocational rehabilitation records should be obtained and associated with the claims file.

3.  The RO shall contact the Veteran and request that he forward any private treatment records from the Luquette Chiropractic Clinic, or provide the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142) so that such records may be obtained by the RO.  All records obtained must be associated with the claims file.  If a negative response is received from the Veteran, such should be associated with the claims file.

4.  The RO shall schedule the Veteran for a complete and thorough VA mental disorders examination in order to determine the precise nature and etiology of his asserted psychiatric disorder.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate the report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions should also be included.  All tests deemed necessary should be undertaken.

The examiner is requested to render an opinion as to whether any current psychiatric disorder found on examination is at least as likely as not (at least a 50 percent or more likelihood) related to the Veteran's period of active service.

The examiner is also requested to render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (at least a 50 percent or more likelihood) that any such psychiatric disorder found on examination was caused by or is aggravated by a service-connected disability.  

In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

5.  The RO shall schedule the Veteran for a complete and thorough VA orthopedic examination in order to determine the precise nature and etiology of his asserted low back, pelvis, right and left arm, neck, right ankle, and right and left elbow disorders.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate the report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions should also be included.  All tests deemed necessary should be undertaken.

The examiner is requested to render an opinion as to whether any current low back, pelvis, right and left arm, neck, right ankle, and right and left elbow disorder found on examination is at least as likely as not (at least a 50 percent or more likelihood) related to the Veteran's period of active service.

In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

6.  The RO shall schedule the Veteran for an appropriate VA examination in order to determine the precise nature and etiology of his claimed headaches.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate the report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions should also be undertaken, to include the October 1974 inservice treatment for headaches, the reported inservice wisdom tooth extraction, and the reported 1982 motor vehicle accident.  All tests deemed necessary should be conducted.

The examiner is requested to render an opinion as to whether any current disability manifested by headaches found on examination is at least as likely as not (at least a 50 percent or more likelihood) related to the Veteran's period of active service.

The examiner is also requested to render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (at least a 50 percent or more likelihood) that any such headache disorder found on examination was either caused by or is aggravated by a service-connected disability, to include medication taken for treatment of any such service-connected disability.

In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

7.  The RO shall schedule the Veteran for a complete and thorough VA dental examination in order to determine the precise nature and etiology of his temporomandibular joint disorder.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate the report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions should also be included.  All tests deemed necessary should be undertaken.

The examiner is requested to render an opinion as to whether any current temporomandibular joint disorder found on examination is at least as likely as not (at least a 50 percent or more likelihood) related to the Veteran's periods of active service, to include the July 1975 surgical removal of an impaction.

In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

8.  The RO should schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his service-connected chondromalacia of the right and left knees.  The Veteran's claims file must be reviewed by the examiner in conjunction with conducting the examination.

The examiner should conduct all necessary testing of each knee, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when either knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.

The examiner should also specify whether the Veteran has any instability in either knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's knee disabilities, if any, on the Veteran's employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

9.  The RO should schedule the Veteran for an VA examination to assess the current nature and severity of his service-connected pes planus.  The Veteran's claims file must be reviewed by the examiner in conjunction with conducting the examination.  All appropriate diagnostic studies should be ordered by the examiner, including X-rays of the Veteran's feet.

The examiner should assess the current severity of the Veteran's service-connected bilateral pes planus, including measuring range of motion of the feet, and whether and how it is affected by pain and repetitive motion.

The examiner should be informed of the rating criteria for Diagnostic Code 5276, and assess whether there is moderate disability evidenced by weight-bearing line over or medial to the great toe, inward bowing of the tendon achillis, pain on manipulation and use of the feet, either bilaterally or unilaterally, or whether there is severe bilateral or unilateral disability manifested by objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's pes planus, if any, on the Veteran's employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

10.  The RO should schedule the Veteran for an VA examination to assess the current nature and severity of his service-connected anterior compartment fasciotomies.  The Veteran's claims file must be reviewed by the examiner in conjunction with conducting the examination.  All appropriate diagnostic studies should be ordered by the examiner, including X-rays and passive and active range of motion studies in degrees, should be conducted in accordance with AMIE protocols for evaluating leg disabilities.  All clinical findings should be reported in detail.

The examiner should note the ranges of motion for the left and right legs.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and incoordination.  Further, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss during flare-ups of pain and/or weakness of his legs (to include with use or upon activity) as a result of the service-connected disabilities.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion on both flexion and extension.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's anterior compartment fasciotomies, if any, on the Veteran's employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

11.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

12.  The RO will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


